Case 1:21-cv-00587-MEH Document 1 Filed 02/26/21 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-CV-___________

CHERYL OSTERMAN,

        Plaintiff,

v.

MESILLA VALLEY TRANSPORTATION, INC., and MIHIGO VYAMUNGU,

        Defendants.


                                    NOTICE OF REMOVAL


        Defendant MVT Services, LLC d/b/a Defendants Mesilla Valley Transportation,

incorrectly identified in the Complaint as Mesilla Valley Transportation, Inc., (hereinafter

“Defendant”), by and through its undersigned counsel, Hall & Evans, LLC, hereby submits the

following Notice of Removal of the above-captioned action from Denver County District Court,

Case No. 21CV30282, to the United States District Court for the District of Colorado pursuant to

28 U.S.C. §§ 1332, 1441, and 1446, and Fed. R. Civ. P. 81(c), stating as follows:

        1.      This case is removable pursuant to 28 U.S.C. § 1441 because the United States

District Court for the District of Colorado has diversity jurisdiction under 28 U.S.C. § 1441, 1446,

and 1332. Federal courts have diversity jurisdiction in lawsuits between citizens of different states

where the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C. §

1332.

A. Diversity of Citizenship

        2.      There is complete diversity of citizenship between Plaintiff and Defendants.
Case 1:21-cv-00587-MEH Document 1 Filed 02/26/21 USDC Colorado Page 2 of 5




       3.      Plaintiff, Cheryl Osterman, is a citizen of Colorado. See Crowley v. Glaze, 710 F.2d

676, 678 (10th Cir. 1983) (“For purposes of diversity jurisdiction, under 28 U.S.C. § 1332(a)(1),

state citizenship is the equivalent of domicile”). Plaintiff is domiciled in Colorado.

       4.      The Defendant entity identified in the Complaint is Mesilla Valley Transportation,

Inc., which is a citizen of New Mexico. It is a New Mexico Corporation with a principal place of

business of 3590 W. Picacho Ave., Las Cruces, NM 88007. “[A] corporation shall be deemed to

be a citizen of any State by which it has been incorporated and of the State where it has its principal

place of business.” 20 U.S.C. § 1332(c). However, Mesilla Valley Transportation, Inc. is not the

correct Defendant entity.

       5.      The correct Defendant entity of MVT Services, LLC, which is a citizen of New

Mexico and Nevada. See Hale v. Mastersoft Int'l Pty., Ltd., 93 F. Supp. 2d 1108, 1112 (D. Colo.

2000) (“[A] limited liability company is a citizen of the states of which its members are citizens”).

MVT Services LLC has one member and owner: MVT Holdings LLC. MVT Holdings LLC has

six (6) members: four Irrevocable Trusts, all created in the State of Nevada and citizens of the

State of Nevada; one natural person who is a Citizen of the State of New Mexico; and one New

Mexico corporation with its principal place of business in Las Cruces, New Mexico.

       6.      Defendant Vyamungu is a citizen of Idaho. See Crowley v. Glaze, 710 F.2d 676,

678 (10th Cir. 1983) (“For purposes of diversity jurisdiction, under 28 U.S.C. § 1332(a)(1), state

citizenship is the equivalent of domicile”). Mr. Vyamungu is domiciled in Idaho.

B. Amount in Controversy

       7.      The amount in controversy exceeds $75,000.            Though Defendant denies the

allegations in the Complaint, Plaintiff alleges that Defendant caused an automobile accident that



                                                  2
Case 1:21-cv-00587-MEH Document 1 Filed 02/26/21 USDC Colorado Page 3 of 5




caused Plaintiff to incur over $50,000 in past medical expenses. See Complaint at Paragraph 17.

Plaintiff also claims “future, economic and non-economic injuries and losses including, but not

limited to, physical pain and suffering, loss of the enjoyment of life, loss of the capacity to perform

household work, permanent physical impairment, and inconvenience.” Id.

        8.       In addition, Plaintiff admits the amount in controversy exceeds $100,000 in the

Civil Cover Sheet submitted in the State Court. See Paros Properties LLC v. Colorado Cas. Ins.

Co., 835 F.3d 1264, 1272–73 (10th Cir. 2016)(holding that, for the purpose of evaluating the

amount in controversy, the “[Civil Case Cover Sheet] is at least properly considered an ‘other

paper’ under § 1446(b)(3)”).

C. Procedural Requirements

        9.       Defendant has complied with all of the requirements of 28 U.S.C. § 1446 and

D.C.Colo.LCivR. 81.1. 1

        10.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is being served within

thirty days after service upon all of the Defendants. Defendant was served in January 29, 2021.

        11.      A copy of this Notice of Removal will be filed with the State Action and served

upon Plaintiff’s counsel.

        12.      Pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCiv.R. 81.1(b), copies of the

following process, pleadings, and orders that were served upon Defendant or filed in the state court

action are attached as follows:

                 Exhibit A        Civil Case Cover Sheet


1
 Defendant is not required to obtain consent from the non-served Defendant. Godley v. Valley View State Bank,
Civil Action No. 99-2531-GTV, 2000 U.S. Dist. LEXIS 11076, *3-4 (D. Kan. July 6, 2000) (citing McShares v.
Barry, 979 F. Supp.1338, 1342 (D. Kan. 1997)).


                                                       3
Case 1:21-cv-00587-MEH Document 1 Filed 02/26/21 USDC Colorado Page 4 of 5




               Exhibit B       Complaint

               Exhibit C       Delay Reduction Order

               Exhibit D       Defendant’s Answer, Affirmative Defenses, and Jury Demand

       13.     Pursuant to D.C.Colo.LCivR 81.1, Defendant states that no hearings or motions

are pending, nor has any trial been set in the state court action.

       WHEREFORE, Defendant respectfully requests that the action now pending in the Denver

County District Court, Case No. 21CV30282, be removed to this Court and that all further

proceedings be heard in this Court.



       Respectfully submitted this 26th day of February, 2021.

                                               HALL & EVANS, LLC

                                               s/ Daniel J. Bristol
                                               Paul T. Yarbrough, Esq.
                                               Daniel J. Bristol, Esq.
                                               Brooke Churchman, Esq.
                                               1001 17th Street, Suite 300
                                               Denver, CO 80202
                                               Phone: (303) 628-3300
                                               Fax: (303) 628-3368
                                               yarbroughp@hallevans.com
                                               bristold@hallevans.com
                                               churchmanb@hallevans.com
                                               Attorneys for Defendant MVT Services, LLC
                                               d/b/a Defendants Mesilla Valley Transportation




                                                  4
Case 1:21-cv-00587-MEH Document 1 Filed 02/26/21 USDC Colorado Page 5 of 5




                          CERTIFICATE OF SERVICE (CM/ECF)

        I hereby certify that on the 26th day of February, 2021 a true and correct copy of the
foregoing NOTICE OF REMOVAL was filed with the Court using the CM/ECF system which
will send notification of such filing to parties and counsel registered through ECF. In addition, I
hereby certify that I have served via electronic mail the foregoing document to any non-CM/ECF
participants:

 Carl A. Zielinski, Esq.
 David McDivitt, Esq.
 MCDIVITT LAW FIRM, P.C.
 19 E. Cimarron Street
 Colorado Springs, CO 80903
 Attorneys for Plaintiff


                                             s/Olivia Erkhart
                                             Olivia Erkhart, Legal Assistant
                                             HALL & EVANS, LLC




                                                5
